Title: From George Washington to Major General Horatio Gates, 28 July 1777
From: Washington, George
To: Gates, Horatio



Sir
Fleming Town [N.J.] 28th July 1777

Yours of the 23d from Philada and that of the 27th from Coryells Ferry both met me yesterday on the Road. If there are not very clear proofs of the Hessian Paymaster’s having endeavoured to establish an illicit correspondence, I think he had better be suffered to go back immediately, for two Reasons. One, that a person under the sanction of a Flag should not be detained upon any but the most evident Grounds of suspicion. The other, that if you are unable to prove any thing against him, and the Enemy’s Fleet come into Delaware, instead

of returning to New York, he will insist upon going on Board, and if he has picked up any knowledge that is detrimental to us, he will carry it directly to them and make use of it to the best advantage.
I had desired the president & Council of Pennsylvania to have the Delaware diligently surveyed, and the most probable places of landing, under cover of their Ships, ascertained. They have wrote me word that it shall be done, and I beg that you and the other General Officers will attend to it, and fix upon the most proper places to encamp Bodies of men so as to be contiguous to such landings. From my present knowledge of the Country about Philadelphia, which is very imperfect, I think our main Body should lay upon the West side of Schuylkill, to meet the Enemy if they attempt to march up by land, to be convenient to support the posts upon Fort Island, and for the Benefit of good Water & good Ground, neither of which are to be found any where in the neck of Land between Delaware and Schuylkill. I would not wish the Troops to enter Philada if can be avoided, as it would only serve to debauch them. You are also to consider what force will be necessary upon the Jersey Side to support the Works at Billingsport.
Genl Greens division would have reached Coryells Ferry this Evening very easily if the morning had not been wet, and if the day clears up, I hope they will do it yet. Genl Stephen’s and Genl Lincoln’s will be at Howells ferry, I expect, tomorrow. Lord Stirling comes on by the way of Trenton, and Genl Sullivan is following me upon my track thro’ Morris Town. I have ordered Genl putnam to throw two Brigades over the North River, to be ready to march this way, the moment the Enemy certainly make Delaware the place of destination. For if we should strip the posts in the Highlands too bare, before they have fairly set themselves down, they might, by suddenly turning back by water with a small force, possess themselves of them.
As it was judged expedient to send Genl Lincoln to the Northward on account of his influence over the Militia of the Eastern States, the Division which he commanded is become vacant, and I intend to assign it to you for the present. It consists of Wayne’s and the Brigade formerly D’Haas’s.
Our Troops, when they have been obliged to move hastily, have been much distressed for Bread. I therefore wish that you would endeavour to have as much hard Bread baked as possible, to be made use of upon emergencies.
I have directed Genl Mifflin to procure a number of skillful and trusty Guides for both Sides of Delaware, and have the main and bye Roads laid down with as much accuracy as possible, those especially leading from Wilmington and Chester to Philadelphia. As he will be busily employed in his Department, I must beg you will give him your Assistance in that or any other matters.

I have requested Govr Livingston to call out the Militia of Burlington, Gloucester, Salem and Cape May Counties, and to assemble them at Gloucester, from whence they may be detatched to different posts. I am Sir Yr most obt Servt

Go: Washington

